Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 23, 2019

                                            No. 04-19-00605-CV

                IN RE SAKS & COMPANY LLC d/b/a Saks Fifth Avenue Off 5th
                              and Dennis Joseph Belmonte

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On September 6, 2019, relators filed a petition for writ of mandamus. Relators also filed a
motion for stay of the trial court’s August 29, 2019 order denying a motion to quash pending final
resolution of the petition for writ of mandamus. This court granted the stay on September 6, 2019.
The real party in interest filed a response, to which relators replied. After considering the petition,
the response, the reply, and the record, this court concludes relators are not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).
The stay imposed on September 6, 2019 is lifted.

        It is so ORDERED on October 23, 2019.



                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.

                                                                      _____________________________
                                                                      Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2018CI22528, styled Danielle Stefani Arellano Castro v. Saks & Company
LLC d/b/a Saks Fifth Avenue Off 5th and Dennis Joseph Belmonte, pending in the 224th Judicial District Court, Bexar
County, Texas, the Honorable Mary Lou Alvarez presiding.